       Case 1:20-cv-00224-AW-GRJ Document 5 Filed 10/09/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF FLORIDA
                              GAINESVILLE DIVISION

JONATHAN VARGAS, individually and
on behalf of others similarly situated,

       Plaintiff,                                  Case No. 1:20-cv-00224-AW-GRJ

v.

SQUEAKY KLEAN SERVICES, INC,
a Foreign Profit Corporation,

      Defendants.
_________________________________/


                        NOTICE OF FILING CONSENT TO JOIN

       Plaintiff, JONATHAN VARGAS, gives notice of filing the attached Consent to Join

executed by Victor Vargas, attached hereto as Exhibit A.

DATED: October 9, 2020.                     Respectfully submitted,


                                             s/ ANDREW R. FRISCH______
                                            ANDREW R. FRISCH
                                            MORGAN & MORGAN, P.A.
                                            8151 Peters Road., 4th Floor
                                            Plantation, Florida 33324
                                            Telephone: (954) WORKERS
                                            Facsimile: (954) 327-3013
                                            E-mail: AFrisch@forthepeople.com

                                            Trial Counsel for Plaintiff
        Case 1:20-cv-00224-AW-GRJ Document 5 Filed 10/09/20 Page 2 of 2




                                   CERTIFICATE OF SERVICE

        I hereby certify that on this 9th day of October 2020, I electronically filed the foregoing

with the Clerk of the Court by using the CM/ECF system which I understand will send a notice

of electronic filing to all parties of record.


                                                     /s/ ANDREW R. FRISCH
                                                     Andrew R. Frisch




                                                 2
